RUCKER, Judge,
dissenting.
I respectfully dissent. Although the entry by the police was unreasonable, the evidence of record shows Galvin’s subsequent consent to the search was made voluntarily and was not a product of that entry. Therefore, the trial court’s determination that the evidence derived from the search was admissible should be upheld.
In United States v. Howard (9th Cir. 1987), 828 F.2d 552, a federal case on which the majority relies, the court refused to consider the voluntariness of the defendant’s consent to a search because the consent was viewed as irrevocably tainted by the prior illegal entry. Because precedent binding on this court mandates a more flexible stance than that adopted by the court in Howard, I believe the reliance by the majority on that case to be misplaced.
The fact Galvin’s consent to the search was preceded by an illegal entry does not foreclose the inquiry as to the admissibility *425of the evidence derived from the search. Indiana courts are bound by Snellgrove v. State (1991), Ind., 569 N.E.2d 337, 341 to consider:
whether, granting establishment of the primary illegality, the evidence to which instant objection is made has been come at by exploitation of that illegality or instead by means sufficiently distinguishable to be purged of the primary taint,
quoting Wong Sun v. United States (1963), 371 U.S. 471, 488, 83 S.Ct. 407, 417, 9 L.Ed.2d 441, 455. Therefore, the voluntariness of Galvin's consent becomes the critical inquiry, whether it “was sufficiently an act of free will to purge the primary taint of the unlawful invasion.” Wong Sun, 371 U.S. at 486, 83 S.Ct. at 416-417; 9 L.Ed.2d at 455.
The question of whether Galvin’s consent to the search was voluntary, or a product of the illegal entry, is one which may be answered only on the facts of this case. There is no talismanic test; no single fact is dispositive. See Brown v. Illinois (1975), 422 U.S. 590, 95 S.Ct. 2254, 45 L.Ed.2d 416. Similarly, Indiana courts have long recognized that whether a consent to search was made voluntarily is a question of fact turning on the “totality of the circumstances." Cato v. State (1979), 272 Ind. 102, 108-09, 396 N.E.2d 119, 123. Our standard of review in making this determination requires we consider all the evidence favorable to the judgment together with any uncontradicted adverse evidence and uphold the trial court if its ruling is supported by the evidence. Bruce v. State (1978), 268 Ind. 180, 375 N.E.2d 1042, cert. denied (1978), 439 U.S. 988, 99 S.Ct. 586, 58 L.Ed.2d 662; Weaver v. State (1990), Ind.App., 556 N.E.2d 1386.
Contrary to the view of the majority, the totality of the circumstances of this case compels a finding that the effects of the illegal entry were sufficiently attenuated by the intervening circumstances such that Galvin’s consent must be deemed an independent product of her free will. After Officer Neal arrived, he explained to Galvin she was not under arrest and she was free to go if she wished. He also explained that she was under no obligation to consent to a search, and that criminal charges could be filed against her or others living at her residence if evidence of a crime was uncovered by the search.
A factor also overlooked by the majority was the congeniality of the interaction between the police, Galvin and McDaniel. The majority emphasizes the foreboding presence of the police officers at the Galvin home but does not note that Galvin and McDaniel were allowed to speak privately before Galvin consented to the search. Indeed, the atmosphere of the discussion preceding Galvin’s consent was so relaxed McDaniel thanked Officer Neal for being polite.
The impact of such congeniality is an important factor in determining whether a consent to a search is voluntary. Schneckloth v. Bustamonte (1973), 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854. Moreover, unlike whether Miranda warnings are given, such factual considerations as the emotional tone of ah interaction are difficult to evaluate from the vantage point of a cold record. Consistent with our standard of review, we must give deference to the trial court in reaching a determination on a highly fact sensitive issue like that of vol-untariness. Cato, supra.
Also, as in Snellgrove, the police activity here did not rise to the level of purposeful or flagrant police misconduct, a factor particularly emphasized in Brown. The majority does not assert the illegal entry was undertaken by the police in bad faith and the record would not uphold such a finding. Officer Neal’s subsequent conduct revealed none of the intent to exploit the prior illegal entry that so troubled the court in Brown.
The majority is appropriately concerned with the inherently coercive effect of the illegal entry. However, a simple per se test, rendering inadmissible the fruits of all consensual searches conducted after an illegal entry, was squarely rejected in Wong Sun. See Brown, supra. The foregoing cases, as recognized in Snellgrove, dictate we must recognize all the facts surrounding the consent; our attention should not *426be directed solely by the illegality of the initial entry.
My examination of the totality of the circumstances of Galvin’s consent leaves me convinced that the primary taint was sufficiently purged. The facts here support the trial court’s decision. Accordingly, I dissent.